Opinion issued October 2, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00414-CV
                            ———————————
                      GILBERT CARRISALEZ, Appellant
                                         V.
     CARLOS BENITEZ D/B/A CIVIL JUDGMENT ENFORCEMENT
                     SERVICES, Appellee


         On Appeal from the Harris County Civil Court at Law No. 2
                     Trial Court Case No. 867420-801


                          MEMORANDUM OPINION

      Appellant, Gilbert Carrisalez, filed a Notice of Appeal from an interlocutory

order denying his motion to dissolve a writ of garnishment. Appellee, Carlos

Benitez, filed a motion to dismiss the appeal for want of jurisdiction.
      Texas appellate courts only have jurisdiction to review final judgments, and

interlocutory orders are appealable only if specified by statute. See Bison Bldg.

Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Stary v. DeBord,

967 S.W.2d 352, 352-353 (Tex. 1998). Writs of garnishment are not classified as

injunctive orders, and therefore a party has no right of interlocutory appeal from an

order denying a motion to dissolve a writ of garnishment.            Fogel v First

Republicbank Eldridge, N.A., Nos. C14-87-894-CV, A14-87-895-CV, 1987 WL
27079 (Tex. App.—Houston [14th Dist.] December 10, 1987, no writ).

      The order appealed from here is not a final judgment, and no statute allows

for an interlocutory appeal in this case.    Id. Indeed, after Benitez moved to

dismiss, Carrisalez filed a response acknowledging that we lack jurisdiction.

Accordingly, we grant appellee’s motion to dismiss the appeal for lack of

jurisdiction. See TEX. R. APP. P. 42.3(a). We dismiss all pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Massengale, Brown, and Huddle.




                                         2